Citation Nr: 1204895	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  07-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine. 

2.  Entitlement to a rating in excess of 20 percent for tear of the right medial meniscus with right mild anterior cruciate ligament (ACL) laxity. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to August 1991. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision issued in June 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In connection with this appeal, the Veteran testified at a video-conference hearing before the undersigned Veterans Law in September 2009; a transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The record reflects that in November 2009, the Board issued a Decision on the merits of the appellant's claim.  Essentially, the Board denied the appellant's request for an increased rating for either his lower back disability or the right knee disorder.  The appellant was notified of that action and he subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) for review.  The appellant's accredited representative along with the General Counsel of the VA submitted briefs in support of their respective positions regarding the Board's November 2009 action.  

Upon review of the record and the submissions by the parties, the Court issued a Memorandum Decision in August 2011.  In that action, the Court vacated the Board's Decision and remanded the case to the Board for further action.  More specifically, the Court found that when the appellant suggested or insinuated during his hearing before the Board that both of his disabilities had become more disabling than when they were last examined, the Board should have remanded the issues to the RO/AMC so that another examination of the appellant's back and knee could be accomplished.  The Court also found that the Board should have provided additional reasons and bases when it did not grant the appellant's appeal.  

Thus, pursuant to VA's duty to assist, VA will provide a medical examination of the appellant's lower back and right knee in keeping with the Court's pronouncements on this matter and in accordance with VAOPGCPREC 11-95 (1995) and Caffrey v. Brown, 6 Vet. App. 377.  The Board therefore finds that comprehensive VA examinations are necessary to address the current level of the appellant's lower back disability and right knee disorder.  Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant and ask that he identify all sources of medical treatment for his service-connected right knee and lower back disability since January 2009, and any other relevant treatment records prior to that date that are not already of record, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2011). 

2.  Only after all of the service member's medical treatment records have been obtained and included in the claims folder, the RO should arrange for the appellant to be examined by a VA medical doctor in order to determine the severity of the appellant's right knee disability and his lower back disorder.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner must specifically annotate in the record that he/she has reviewed all of the medical evidence in the claims folder.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

A comprehensive clinical history should be obtained.  The examination report should include discussions of the appellant's documented medical history and assertions with respect to each disability.  It is requested that the examiner identify what symptoms, if any, the appellant currently manifests, or has manifested in the recent past, that are attributable to his service-connected right knee disability and lower back disorder. 

The examiner should specifically comment on the manifestations and symptoms produced by the two separate conditions.  Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of affected body parts.  

Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  Finally, the examiner should further provide comment on whether there is any nerve involvement and if so, which nerves have been affected by the service-connected knee and back disorders and the symptoms/manifestations produced by any found nerve impingement.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge, then this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss and address the appellant's contentions concerning the severity of the disabilities and the limitations produced by the disorders.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given. It is requested that the results of the examination be typed and included in the claims folder for review. 

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the RO should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The purposes of this remand are to comply with due process of law and to further develop the appellant's claims.  The appellant is advised that failure to cooperate by reporting for examinations may result in the denial of the claims.  38 C.F.R. § 3.655 (2011) and Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


